Case 1:19-cv-02518-VEC Document 115 Filed 11/11/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

j~e-e-eg- gee eer em et Be ee ee ee eee ee ee ee x
GOLDEN GOOSE DELUXE BRAND d/b/a
GOLDEN GOOSE SPA,

Plaintiff, CIVIL ACTION

19-cv-2518 (VEC)
- against - SATISFACTION OF JUDGMENT

AIERBUSHE, ef al.

Defendants.
—-wr- er e=es=e eee eee ee ee ew wee ee eee ee ee ee xX

WHEREAS, a judgment was entered in the above action on the 16" day of
October, 2019 in favor of Plaintiff Golden Goose Deluxe Brand d/b/a Golden Goose SpA, and
against Defendant twogirlsstrive in the amount of $75,000.00, and said judgment having been
satisfied, and it is certified that there are no outstanding executions with any Sheriff or Marshall.
THEREFORE, satisfaction of said judgment is hereby acknowledged, and the
Clerk of the Court is hereby authorized and directed to make an entry of the satisfaction on the

docket of said judgment against Defendant twogirlsstrive.

Dated: November 6, 2019 Respectfully submitted,
New York, New York
EPSTEIN D if LLP
BY:

 

Brieanne Scully (BS 3711)
bscully@ipcounselors.com
60 East 42nd Street, Suite 2520

 

 

 

 

NOAH D. RODMAN New York, NY 10165
Notary Public, ous a New York Telephone: = (212) 292-5390
Fea Cate! Facsimile: (212) 292-5391
Qualified In Westcheste . , :
Commiasisn Expires Laligtade: Attorney for Plaintiff
v Golden Goose Deluxe Brand

d/b/a Golden Goose SpA
